92 F.3d 1178
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darrell GAVIN, Plaintiff-Appellant,v.SPRING RIDGE CONSERVANCY, INCORPORATED;  Property ManagementPeople, Incorporated, Defendants-Appellees.Darrell GAVIN, Plaintiff-Appellant,v.SPRING RIDGE CONSERVANCY, INCORPORATED;  Property ManagementPeople, Incorporated, Defendants-Appellees.
Nos. 95-3068, 96-1034.
United States Court of Appeals, Fourth Circuit.
Argued:  July 9, 1996.Decided:  August 7, 1996.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-95-2668-S)
ARGUED:  Scott Craig Borison, LEGG LAW FIRM, L.L.C., Frederick, MD, for Appellant.  Kathleen Pontone, MILES & STOCKBRIDGE, P.C., Baltimore, MD, for Appellees.  ON BRIEF:  Thomas E. Lynch, III, MILES & STOCKBRIDGE, P.C., Frederick, MD, for Appellees.
D.Md.
AFFIRMED.
Before RUSSELL, WIDENER, and HALL, Circuit Judges.
PER CURIAM:


1
Darrell Gavin appeals the summary judgment granted to Spring Ridge Conservancy, Inc., and Property Management People, Inc., in Gavin's action claiming violations of his rights under the Fair Housing Act Amendments of 1988, 42 U.S.C. § 3601 et seq.   Our review of the record, the district court's memorandum opinion, and the arguments of counsel discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.1  Gavin v. Spring Ridge Conservancy, Inc., Civil Action No. S-95-2668 (D.Md. Dec. 11, 1995) (Memorandum Opinion).2

AFFIRMED


1
 The appellees' motions to dismiss the appeal as moot and for attorney's fees are denied


2
 Our decision obviates the need to rule on Gavin's appeal of the district court's October 23, 1995, order denying a preliminary injunction